NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
Nof 29450
IN THE INTERMED IATE coURT oF APPEALS

oF THE sTATE oF HAWAI‘I

  

WILLIAM KAOHU, SR., Petitioner-Appellant,;
» v. 1 l

STATE OF HAWAfI,cRespondent-Appellee :

C€.>

€34=9 !»W ZZ M<£W|BZ

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
(S.P.P. NO. 08-l~OOO3K (Cr. NO. 06-1-Ol74))

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of the record, it appears that: (l) on

October 28, 2008, Defendant-Appellant william Kaohu, Sr.

(Appellant) filed a notice of appeal; (2) the court granted

Appellant three extensions of time to file the opening brief,

and the opening brief was finally due on January l5, 20l0;

(3) Appellant did not file the opening brief; (4) on January 22,

2010, the appellate clerk informed Appellant that: (a) the time

to file the opening brief expired; (b) the matter would be called

to the attention of the court on February l, 2010 for such action

as the court deems proper; and (c) the appeal may be dismissed

pursuant to HRAP Rule 30; and (5) Appellant did not file the

opening brief or seek relief from default. Therefore,

IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HRAP Rule 30.
1 DATED: Honolulu, Hawafi,'April 22q 2010-

£@,'¢K%Z¢,,W».,_

Chief Judge s

Q

 

€`Ef;'£§`l$m;:§